DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered. 
Status of Claims and Response to Amendment
The amendments to the claims, filed November 19, 2020, are acknowledged. Claim 1, 8, have been amended. Claim 5 is cancelled. No new matter has been added. Claims 8-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group II, directed towards a method of using an apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 6, 2019. Claims 1-3 and 7-11 are pending, with Claims 1-3 and 7 being considered in the current Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and therefore dependent claims 2-3, 5 and 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Similarly, regarding Claim 2, the claim recites wherein “the build surface includes protrusions…configured to complement the non-planar surface of the component”. It is unclear as to what the metes and bounds of the protrusions are, such that the protrusions complement the non-planar surface of the component, when the component has yet to be built. Therefore, this limitation causes the claim to be indefinite. Examiner interprets wherein protrusions which extend and are parallel to the Z-axis, and complement the convex non-planar surface profile of the build surface, read on the claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 20150367415 A) in view of Chua (US 20180117845 A1) and Brunhuber (US 20180001424 A).
Regarding Claim 1, Buller discloses a powder bed additive layer manufacturing apparatus for manufacturing a component (see Abstract), the apparatus comprising: 
a base plate positioned with respect to an X-axis, a Y-axis, and a Z-axis, the base plate including a build surface configured to receive powder (“the powder layer can be supported on a substrate (e.g., 904)” [0208]).
Buller discloses wherein the base plate may have a circular or irregularly shaped cross-section (“the powder layer can be supported on a substrate (e.g., 904). The substrate can have a circular, rectangular, square, or irregularly shaped cross-section” [0260]; a substrate with a circular or irregularly shaped vertical cross-section would read on convex and non-planar surface profile). While Buller does not specify whether this cross-section is to mean a horizontal or vertical cross-section, one of ordinary skill in the art would appreciate that by the broadest most reasonable interpretation, the cross-section referred to by Buller would be either cross-section or orientation. However, Buller does not expressly disclose wherein the surface profile is a convex non-planar surface profile, such that the build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis.

Chua teaches a similar invention (“depositing a layer of pre-transformed material to form a material bed above a platform (e.g., base), which platform has a surface that points towards the layer of pre-transformed material, wherein the surface is non-planar (e.g., not flat, not smooth, or not leveled)…powder material that has been fused…fusing may comprise melting or sintering. The melting may be a complete melting or a partial melting of the pre-transformed material [0024]; “The pre-transformed material can comprise a powder material…leveling the top surface of the pre-transformed 
Chua teaches wherein the base of the powder bed is convex and non-planar, may also comprise protrusions, and comprises a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis (“depositing the powder material adjacent to (e.g., on) a platform (e.g., base)…The platform (e.g., base) can be non-planar…The platform (e.g., base) can comprise a protrusion…(e.g., base) can comprise a wave” [0037]; “The platform may be…non-planar. The platform (or any part thereof) may have a surface that comprises protrusions…may have a surface that comprises embossing. The platform may have a surface that comprises supporting features…The platform may have a surface that comprises a wave formation…The wave may have an amplitude (e.g., vertical amplitude, or at an angle) that is outside the average plane of the platform” [0147]; one of ordinary skill in the art would appreciate that a nonplanar build surface which comprises protrusions, embossing, support features, and/or a wave formation would similarly comprise a convex non-planar build surface and a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis; for example, a hemispherical support feature or protrusion, as part of a waved surface for example, would comprise a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis; one of ordinary skill in the art would appreciate that a wave surface in three dimensions would comprise nonlinear surface cross-section profiles in both the X and the Y direction).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have a build surface which is convex and non-planar, with a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis, as taught by Chua, for the invention disclosed by Buller. One would be motivated to have such a surface in order to build complex shapes wherein the base surface supports complex, convex geometries of the object being build. Furthermore, regarding the limitation ‘configured to complement a non-planar surface of the component’ (see 112b rejection above), the structural limitations of the build 

Buller in view of Chua further disclose a re-coater blade including a concave curved blade profile complementing the non-linear surface profile at the first cross-section of the build surface (“leveling member can comprise a blade. The blade can comprise a concave plane” [0163]; “blade may comprise a planar concave…shaped blade….The blade may comprise a…curved surface…substantially…concave, slanted, or straight edge that contact the powder bed” [0026]; “The blade can comprise a concave plane…The concave plane can be utilized in leveling a layer of powder material deposited adjacent to the substrate” [0163]; “The leveling member can provide powder uniformity across the bed” [0280]; one of ordinary skill in the art would appreciate that a blade with a concave curved blade profile which provides a layer of powder uniform across a powder bed would be suited for and complement a convex, non-planar build surface at a cross-section thereof). 
Buller further discloses wherein the blade (leveling mechanism) may move in any direction, and wherein more than one blade may be used (“The movement of the leveling aid can comprise forward movement, backward movement, sideward movement or movement at an angle. The movement of the leveling aid can comprise a lateral movement” [0156]; “The leveling mechanism may comprise one or more blades” [0260]). It would have been obvious to one of ordinary skill in the art that as such, an additional blade with a concave curved blade profile which provides a layer of powder uniform across a powder bed would be suited for and complement a convex, non-planar build surface at a second cross-section thereof, and it would have further been obvious to one of ordinary skill in the art, that either blade be suited for and complement the first cross-section or the second cross-section of the convex, nonplanar build surface, as each blade would be capable of moving in either direction (X or Y). 
For example, Buller further teaches wherein the blade can span the entire width or the entire length of the enclosure (“The leveling mechanism can span an entire length of the enclosure….The leveling mechanism can span an entire width of the enclosure...The displacement can be a horizontal 
Buller further discloses wherein the first re-coater blade is configured to linearly traverse across the entire build surface along the Y-axis and the second re-coater blade is configured to linearly traverse across the entire build surface along the X- axis, respectively independently, such that the first re-coater blade combined with the second re-coater blade remove the powder to provide a single layer of powder having a constant depth across the convex non-planar surface profile of the build surface prior to fusing the layer of powder to create the component (“layer dispensing mechanism can comprise…leveling member” [0158]; The movement of the leveling aid can comprise forward movement, backward movement, sideward movement or movement at an angle. The movement of the leveling aid can comprise a lateral movement…The leveling mechanism can span an entire length of the enclosure….The leveling mechanism can span an entire width of the enclosure...The displacement can be a horizontal displacement. Leveling may comprise utilizing a blade” [0156]; one of ordinary skill in the art would appreciate that lateral and horizontal movement wherein the blade may span either the width or the length of the base area, or move in a width direction and move in a length direction, would read on lateral movement in the X and in the Y direction; “The layer dispensing mechanism may comprise a blade…layer dispensing mechanism configured to provide a smooth, even, and/or leveled layer of…new powder…across the top surface of the powder bed” [0226]; “The leveling mechanism can level, distribute and/or spread the powder in the powder bed. The leveling mechanism can reduce the height of the powder layer deposited (e.g., on the top of the powder bed or within the container accommodating the powder bed). The leveling mechanism can relocate, cut, shear or scrape off a top portion of the powder layer” [0280]).


Additionally, Brunhuber discloses yet another similar invention and apparatus wherein two blades level powder, wherein one levels by traversing linearly across the X-axis and the other traverses linearly across the Y-axis, respectively and independently, in order to form a layer (“coarser powder…deposited by means of a doctor blade which works perpendicularly to the doctor blade for the finer powder and the powder deposit would need to be correspondingly arranged” [0014]; “deposition of the powder layers is carried out by means of two doctor blades, which in particular are arranged perpendicularly to each other” see Claim 7). Brunhuber uses this configuration to achieve uniform thickness of powder layers wherein the powder layer may comprising multimodal particle sizes within the layer (see para. [0022]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the blade configuration of Brunhuber, wherein a first blade linearly traverses across the Y-axis and the second blade traverses across the X-axis, for the invention disclosed by Buller and Chua. One would be motivated to use this configuration in order to tailor and vary the powder type, size, or deposition properties thereof, within the same layer, and to ensure proper coverage over the entire build surface.

Regarding Claim 2, Buller in view of Chua disclose wherein the build surface includes protrusions extending parallel to the Z-axis, the protrusions being integral to the base plate (Chua,, “The 
Furthermore, regarding the limitation ‘configured to complement a non-planar surface of the component’ (see 112b rejection above), the structural limitations of the build surface, such that the build surface has protrusions integral with the base plate which extend and are parallel with the Z-axis, and wherein the build surface has a convex nonplanar surface profile and wherein the build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis, have been met, and therefore all claimed limitations required for the build surface have been met.

Regarding Claim 3, Buller discloses wherein the base plate is formed of a rigid material (“The base can comprise an elemental metal, metal alloy, ceramic” [0216]; these are rigid materials).

Regarding Claim 7, Buller discloses Hess discloses wherein the apparatus is for manufacturing a component which is part of a gas turbine engine and the powder is a metallic (“apparatuses and .

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (previously cited and cited by Applicant, US 2014/0065343 A1) in view of Andreas (previously cited and cited by Applicant, with English translation provided by Applicant, DE 102014004870), Jones (US 20060147332 A1), Morimoto (previously cited, US 2018/0214948 A1) and Ojima (previously cited, US 2019/0047220 A1).
Regarding Claim 1, Hess discloses a powder bed additive layer manufacturing apparatus for manufacturing a component (“device for producing…a component…by means of a powder that can be solidified by energy radiation” Abstract), the apparatus comprising: 
a base plate positioned with respect to an X-axis, a Y-axis, and a Z-axis, the base plate including a build surface configured to receive powder (“a support platform may furthermore be provided…the support platform is likewise formed with a curved or nonplanar surface, onto which the powder is applied by the correspondingly shaped, here, curved application unit 24” [0030]; base plate would comprise axis X, Y, and Z; Fig. 4b, support platform 40 and X, Y and Z axis; Fig. 3, non-planar surface 22; “non-planar surface on which the powder to be solidified is to be applied” [0011]), the build surface having a non-linear surface profile at a first-cross section parallel to the X-axis (see Fig. and 
a first re-coater blade including a curved bade profile complementing the non-linear surface profile at the first cross-section of the build surface (Fig. 3, application unit 24, curved blade 26; “shaped application unit 24…adapted in terms of its shape or outer contour to a predetermined non-planar surfaced 22 of the component 10 to be produced…may have a correspondingly shaped blade 26” [0029]; first cross-section of the build surface corresponds to the profile of the build surface along the X-axis as seen in Fig. 3, curved profile of cross-section of non-planar surface 22), and
wherein the first re-coater blade is configured to linearly traverse across the entire build surface along the Y-axis (“shaped application unit 24…adapted in terms of its shape or outer contour to a predetermined non-planar surfaced 22 of the component 10 to be produced…may have a correspondingly shaped blade 26” [0029]; “curved blade 26 is moved in the direction of the arrow…for example horizontally or in a straight line, over the support platform” [0031]; see Fig. 3, horizontal movement of the blade in the direction of the arrow would pertain movement along the Y axis (into and out of the page); “application unit 24…can be moved in at least two or all three directions in space…for example in the X, Z and Y directions” [0049]) and provide a layer of powder having a constant depth across the nonplanar surface profile of the build surface along the Y-axis (see Fig. 3, one of ordinary skill in the art would appreciate that the nonplanar recoater blade which has a shape to correspond to the nonplanar build surface would provide a layer of powder that has a constant depth across the nonplanar surface, easily created by modifying the height (Z direction, see above in para. [0049]) of the blade; further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114).

Hess teaches wherein the build surface and the blade linearly traversing said build surface may be curved and non-planar such that the blade complements the build surface (see Fig. 3). Hess further 
However, Hess teaches wherein the build surface, and thus base plate, may comprise a previously built article, such as in the case of repairing an item (“repairing…a component, particularly an aircraft component” Abstract) or finishing an item that has partly been formed by casting for example. It would have thus been obvious to one of ordinary skill in the art that the building surface profile of such a build plate, i.e. one that is part of the component, be a convex profile in the case when or if the component has an outwardly curved surface. For instance, if one were motivated to repair or add onto the outer side wall of a turbine blade from an aerospace component, this outer side wall is therefore the build plate, there would be a non-planar convex surface profile. 
Additionally, Andreas discloses a base plate comprising a convex non-planar build surface profile to complement and support the shape of the non-planar surface of a component to be built (“generative production method for supporting a workpiece surface area of a workpiece to be produced during its production” [0001]; “for example, selective beam welding in a powder coating system…rapid manufacturing” [0002]; “support surface which is shape-variable for adaptation to the workpiece surface area to be supported” [0010]; “support surface to be adapted to be convexly convex or concave, respectively, for adaption to a concave or convex workpiece surface region to be supported” [0011]; See Fig. 2, base plate arrangement 30 comprises supporting surface 28 which supports workpiece 22 which is being additively built). Andreas only depicts one cross-section, but it would be obvious to one of ordinary skill in the art such a convex, nonplanar build surface as shown by Andreas, comprise both a non-linear surface profile at a cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis.    
Further, Jones discloses a similar invention for an additive manufacturing apparatus wherein a nonplanar convex build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis (“an existing product may be coated with various metal layers and then scanned with a laser in order to produce a finished 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a convex non-planar build surface profile, as taught by Hess and Andreas, wherein the build surface comprised a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis, as taught by Andreas and Jones, for the invention disclosed by Hess. One would be motivated to use such a build surface in order to support a component with a complex, concave surfaces, such that the concavity in either the X or the Y direction  would not collapse on itself during building or manufacturing, as well as to eliminate powder waste from the alternative selective building of support structures (Andreas, “support structure is provided below the correspondingly concavely formed workpiece region to be supported…to prevent cantilevered areas from being collapsed….supporting structures…built up during selective beam melting…must be removed…expensive powder material is wasted and the dismantling requires time and thus labor costs” [0006]).  Furthermore, regarding the limitation ‘configured to complement a non-planar surface of the component’ (see 112b rejection above), the structural limitations of the build surface, such that the build surface has a convex nonplanar surface profile and wherein the build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis have been met, and therefore all claimed limitations required for the build surface have been met. 
While Hess, Andreas nor Jones expressly disclose a convex blade, Hess teaches wherein the curved blade profile is adapted to the build surface profile, such that it is able to traverse linearly across it (see details above). Therefore, it would have been obvious to one of ordinary skill in the art therefore, that 

Additionally, Morimoto discloses an additive manufacturing system which comprises a concave non-planar blade for forming a proper layer of powder on a non-planar convex surface of a component (Fig. 4, squeegee blade 23; “selected laser sintering…squeegee blade 23…used for the formation of the powder layer…use the squeegee blade 23 including a portion locally having a height different from that of another portion thereof…allows a proper formation of a new powder layer on the stacked body of the solidified layers after the deposition of the heat source…squeegee blade 23…which is shape changeable preferably…proper formation of the powder layer having a desired shape is possible…solidified layers 24 having its surface of the concavity-convexity” [0060]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the curved non-planar blade taught by Hess also be concave, as taught by Morimoto, such that it comprised a concave non-planar curved profile in order to complement the convex non-planar build surface taught by Hess, Andreas, and Jones. One would be motivated to have a non-planar curved concave blade in order to properly form a powder layer on a non-planar convex build surface of constant depth (see teaching by Morimoto; see Morimoto Fig. 4, squeegee blade 23 has a concave 2-dimensional cross-section in the X direction which complements the convexity below the power layer, and traverses in the arrowed direction which corresponds to the Y-axis; “squeegee blade 23 is driven to move from the storage tank 28 to the forming tank 29 in the horizontal direction…enables a powder 19 placed on the powder table 25 to spread onto the base plate 21).

Hess further discloses a second re-coater blade with a second blade profile, wherein the second blade profile is adapted to complement a two-dimensional profiled second cross-section of a second build surface and would be capable of linearly traversing across the X-axis (“in the case…the second component region…has a different shape, or non-planar surface or surfaces…the curved application unit 24 which is adapted to the non-planar surface 22…of the first component region…may be formed so that it can be replaced with a different application unit. The application unit 24 can be replaced with a different 
However, Hess does not disclose wherein the second recoater blade is configured to traverse across the same build surface as that of the first recoater blade.
Ojima discloses an similar apparatus (“powder sintering…apparatus forms a powder layer having a predetermined thickness…irradiates a predetermined place of the powder layer…sinters the part of the powder layer…to form a solidified layer, and forms a three-dimensional shaped object” Abstract) wherein there is a first recoater blade and a second recoater blade wherein the first recoater blade traverses across a first cross-section and entire build surface along a Y-axis and the second recoater blade traverses across a second cross section perpendicular to the first cross-section and of the same build surface along an X-axis (“includes a first blade and a second blade that moves in different directions. The movement track of the first blade on the shaping table orthogonally intersects with the movement track of the second blade on the shaping table” Abstract; see Fig. 3A-C and Fig. 4A-C, blades 7a and 7b).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the set-up for the first blade and a second blade which traverse orthogonally to each other, such that the first blade traverses linearly across the Y-axis and entire build surface and the second blade traverses linearly across the X-axis and entire build surface, as taught by Ojima, for the invention disclosed by Hess, Andreas, Jones, and Morimoto. One would be motivated to use the set-up taught by Ojima in order to impart specific textures, and as a means to ensure proper coverage and thickness of the powder across the entire build surface in both directions.. 
Regarding the limitation, “wherein the first re-coater blade and the second re-coater bade are configured to linearly traverse….provide a layer of powder….prior to fusing the layer of powder to create the component”, the teachings of Hess and Ojima, in addition to the teachings above by Andreas, Jones, and Morimoto, disclose all the structural limitations of the claim. While these features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 

Regarding Claim 3, Hess teaches wherein the base plate and therefore base plate may also be the component (see Claim 1 above). The component would be a metallic component (“vane segment of an engine, for example an aircraft engine” [0022]) and would therefore be rigid. Additionally, Hess teaches when the base plate is not a component, the base plate is a support platform (Fig. 4b, support platform 40). While the support platform is considered rigid as it maintains a steady surface during processing, it is not explicitly disclosed what material the support platform is made of. However, it would have been obvious to one ordinary skill in the art at the time that the invention was filed to have use a rigid material for the support platform such that the build surface was steady for processing, as is similarly taught by Hess by using the rigid, metallic surface of the component as the build surface during processing. Additionally, it would have been obvious because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Furthermore, regarding the limitation ‘configured to complement a non-planar surface of the component’ (see 112b rejection above), the structural limitations of the build surface, such that the build surface has protrusions integral with the base plate, and wherein the build surface has a convex nonplanar surface profile and wherein the build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis, have been met, and therefore all claimed limitations required for the build surface have been met.

Regarding Claim 7, Hess discloses wherein the apparatus is for manufacturing a component which is part of a gas turbine engine (“vane element of an aircraft engine, for example of a turbojet engine” [0001]), and the powder is a metallic (“powder may…comprise at least one metal powder, metal alloy powder” [0045]). Furthermore, these limitations are intended use limitations, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Andreas, Jones, Morimoto and Ojima, as applied to Claim 1 above, and further in view of Schaaf (previously cited and cited Applicant, with English translation provided by Applicant, DE 19851224 C1).
Regarding Claim 2, Hess in view of Andreas disclose wherein the build surface comprises a protrusion extending parallel to the Z-axis, the protrusions being integral to the base plate and configured to complement the non-planar surface of the component (See Fig. 2, base plate arrangement 30 with integral supporting surface 28 which supports and complements the non-planar concave surface profile of workpiece 22 comprises a protrusion extending upwards; the protrusion allows the build surface to be convex). 
Andreas does not specifically disclose multiple protrusions in the Z direction however.
Schaaf discloses a similar invention comprising a convex non-planar build surface profile wherein multiple protrusions fixed the base plate are used in order to make multiple convexities within the build surface in order to complement multiple concavities of the component to be built (See Fig. 2, metal bars 44 protrude upwards as part of the build surface; “coarse mold…consisting of metal bars 44…fixed relative to one another…applied to the application base…advantage that molding material 40 can be saved” Pg. 5, Para. 6). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a build surface with multiple protrusions extending parallel to the Z-axis, as taught by Schaaf, that are integral to the base plate, as taught by Andreas, for the invention disclosed by Hess. It is additionally obvious to have had multiple protrusions because such a modification would amount to a mere duplication of parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, it would have been obvious to have made these protrusions integral because it has also been held that forming in one piece an article which has formerly .

Claims 1-3 and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Andreas, Jones, Morimoto, Schaaf and Ojima. 
Regarding Claim 1, Hess discloses a powder bed additive layer manufacturing apparatus for manufacturing a component (“device for producing…a component…by means of a powder that can be solidified by energy radiation” Abstract), the apparatus comprising: 
a base plate positioned with respect to an X-axis, a Y-axis, and a Z-axis, the base plate including a build surface configured to receive powder (“a support platform may furthermore be provided…the support platform is likewise formed with a curved or nonplanar surface, onto which the powder is applied by the correspondingly shaped, here, curved application unit 24” [0030]; base plate would comprise axis X, Y, and Z; Fig. 4b, support platform 40 and X, Y and Z axis; Fig. 3, non-planar surface 22; “non-planar surface on which the powder to be solidified is to be applied” [0011]), the build surface having a non-linear surface profile at a first-cross section parallel to the X-axis (see Fig. 4b, the cross-section of the build surface parallel to the X-axis has a non-linear surface profile; see Fig. 3, with X-axis being from left to right); and 
a first re-coater blade including a curved bade profile complementing the non-linear surface profile at the first cross-section of the build surface (Fig. 3, application unit 24, curved blade 26; “shaped application unit 24…adapted in terms of its shape or outer contour to a predetermined non-planar surfaced 22 of the component 10 to be produced…may have a correspondingly shaped blade 26” [0029]; first cross-section of the build surface corresponds to the profile of the build surface along the X-axis as seen in Fig. 3, curved profile of cross-section of non-planar surface 22), and
wherein the first re-coater blade is configured to linearly traverse across the entire build surface along the Y-axis (“shaped application unit 24…adapted in terms of its shape or outer contour to a predetermined non-planar surfaced 22 of the component 10 to be produced…may have a correspondingly shaped blade 26” [0029]; “curved blade 26 is moved in the direction of the arrow…for example horizontally or in a straight line, over the support platform” [0031];  see Fig. 3, horizontal movement of the blade in the direction of the arrow would pertain movement along the Y axis (into and out of the page); “application unit 24…can be moved in at least two or all three directions in space…for example in the X, Z and Y directions” [0049]) and provide a layer of powder having a constant depth across the nonplanar surface profile of the build surface along the Y-axis (see Fig. 3, one of ordinary skill in the art would appreciate that the nonplanar recoater blade which has a shape to correspond to the nonplanar build surface would provide a layer of powder that has a constant depth across the nonplanar surface, easily created by modifying the height (Z direction, see above in para. [0049]) of the blade; further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114).

Hess teaches wherein the build surface and the blade linearly traversing said build surface may be curved and non-planar such that the blade complements the build surface (see Fig. 3). Hess further discloses a nonplanar build surface having a non-linear surface profile at a first cross-section parallel to the X-axis; However, Hess does not expressly disclose wherein the nonplanar build surface has a non-linear surface profile at a second cross-section parallel to the Y-axis, nor wherein the build surface is convex. 
However, Hess teaches wherein the build surface, and thus base plate, may comprise a previously built article, such as in the case of repairing an item (“repairing…a component, particularly an aircraft component” Abstract) or finishing an item that has partly been formed by casting for example. It would have thus been obvious to one of ordinary skill in the art that the building surface profile of such a 
Additionally, Andreas discloses a base plate comprising a convex non-planar build surface profile to complement and support the shape of the non-planar surface of a component to be built (“generative production method for supporting a workpiece surface area of a workpiece to be produced during its production” [0001]; “for example, selective beam welding in a powder coating system…rapid manufacturing” [0002]; “support surface which is shape-variable for adaptation to the workpiece surface area to be supported” [0010]; “support surface to be adapted to be convexly convex or concave, respectively, for adaption to a concave or convex workpiece surface region to be supported” [0011]; See Fig. 2, base plate arrangement 30 comprises supporting surface 28 which supports workpiece 22 which is being additively built). Andreas only depicts one cross-section, but it would be obvious to one of ordinary skill in the art such a convex, nonplanar build surface as shown by Andreas, comprise both a non-linear surface profile at a cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis.    
Further, Jones discloses a similar invention for an additive manufacturing apparatus wherein a nonplanar convex build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis (“an existing product may be coated with various metal layers and then scanned with a laser in order to produce a finished product. In order to apply coating to existing products having either concave and/or convex profiles the present invention…powder 71 was deposited onto the side of the component using a powder hopper 68 and a wiper device 70 that runs up against the surface of the component….In FIG. 28A, the lattice structure was built 3 mm thick and disposed against a 70 mm diameter steel hemisphere. In FIG. 28B, the same hemisphere was used, but the lattice structure is 6 mm thick” [0102]; see Fig. 28B, build surface is hemisphere, and thus has a nonplanar, two dimensional profiled first cross-section (a semi-circle) along the X-axis and a non-planar, two dimensional profiled cross-section (also a semi-circle), along the Y-axis).

While Hess, Andreas nor Jones expressly disclose a convex blade, Hess teaches wherein the curved blade profile is adapted to the build surface profile, such that it is able to traverse linearly across it (see details above). Therefore, it would have been obvious to one of ordinary skill in the art therefore, that the blade be adapted to have a concave curved profile such that it complemented the convex build surface.

Additionally, Morimoto discloses an additive manufacturing system which comprises a concave non-planar blade for forming a proper layer of powder on a non-planar convex surface of a component (Fig. 4, squeegee blade 23; “selected laser sintering…squeegee blade 23…used for the formation of the powder layer…use the squeegee blade 23 including a portion locally having a height different from that of another portion thereof…allows a proper formation of a new powder layer on the stacked body of the 
Schaaf further discloses a similar additive manufacturing system which comprises a concave non-planar curved roller for forming a layer of powder on a non-planar convex surface of a component in order to reduce edges and wrinkles in the powder surface (“problem with regard to…simple cylindrical rollers…do not make it possible to form a round, curved surface…concavely shaped surface therefore consists of a series of straight surfaces with different gradients…wherein edges or wrinkles occur during the transition from one surface to the next…rollers with a curved surface…hyperboloid curved surface, can be used. With these rollers, “valleys” and “mountains” can be formed in a simple manner…rollers with variable shape…adjusted during the shaping of the surface of the target surface shape” Pg. 3, Para. 5; See Fig. 2, roller 46h is a hyperboloid shape and comprises a concave, curved, non-planar profile). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the concave non-planar blade, as taught by Morimoto, such that it comprised a concave non-planar curved profile, as taught Schaaf, in order to complement the convex non-planar build surface, as taught by Hess, Andreas, and Jones. One would be motivated to have such a blade in order to properly form a powder layer on a non-planar convex surface of a component being built, and in order to eliminate edges and wrinkles in the powder layer (see teaching by Morimoto and Schaaf above). Additionally, Morimoto demonstrates wherein such a concave blade would traverse linearly across the a convex build surface and nonplanar two dimensional cross section in order to provide a layer of powder having a constant depth across (Morimoto, see Fig. 4, squeegee blade 23 has a 2-dimensional cross-section in the X direction which complements the convexity below the power layer, and traverses in the arrowed direction which corresponds to the Y-axis; “squeegee blade 23 is driven to move from the storage tank 28 to the forming tank 29 in the horizontal direction…enables a powder 19 placed on the powder table 25 to spread onto the base plate 21).

Hess further discloses a second re-coater blade with a second blade profile, wherein the second blade profile is adapted to complement a two-dimensional profiled second cross-section of a second build 
However, Hess does not disclose wherein the second recoater blade is configured to traverse across the same build surface as that of the first recoater blade.
Ojima discloses an similar apparatus (“powder sintering…apparatus forms a powder layer having a predetermined thickness…irradiates a predetermined place of the powder layer…sinters the part of the powder layer…to form a solidified layer, and forms a three-dimensional shaped object” Abstract) wherein there is a first recoater blade and a second recoater blade wherein the first recoater blade traverses across a first cross-section and entire build surface along a Y-axis and the second recoater blade traverses across a second cross section perpendicular to the first cross-section and of the same build surface along an X-axis (“includes a first blade and a second blade that moves in different directions. The movement track of the first blade on the shaping table orthogonally intersects with the movement track of the second blade on the shaping table” Abstract; see Fig. 3A-C and Fig. 4A-C, blades 7a and 7b).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the set-up for the first blade and a second blade which traverse orthogonally to each other, such that the first blade traverses linearly across the Y-axis and entire build surface and the second blade traverses linearly across the X-axis and entire build surface, as taught by Ojima, for the invention disclosed by Hess, Andreas, Jones, Morimoto and Schaaf. One would be motivated to use the set-up taught by Ojima in order to impart specific textures, and as a means to ensure proper coverage and thickness of the powder across the entire build surface in both directions.. 
Regarding the limitation, “wherein the first re-coater blade and the second re-coater bade are configured to linearly traverse….provide a layer of powder….prior to fusing the layer of powder to create the component”, the teachings of Hess and Ojima, in addition to the teachings above by Andreas, Jones, 

Regarding Claim 2, Hess in view of Andreas disclose wherein the build surface comprises a protrusion extending parallel to the Z-axis, the protrusions being integral to the base plate and configured to complement the non-planar surface of the component (See Fig. 2, base plate arrangement 30 with integral supporting surface 28 which supports and complements the non-planar concave surface profile of workpiece 22 comprises a protrusion extending upwards; the protrusion allows the build surface to be convex). 
Andreas does not specifically disclose multiple protrusions in the Z direction however.
Schaaf further discloses an convex non-planar build surface profile wherein multiple protrusions fixed the base plate are used in order to make multiple convexities within the build surface (See Fig. 2, metal bars 44 protrude upwards as part of the build surface; “coarse mold…consisting of metal bars 44…fixed relative to one another…applied to the application base…advantage that molding material 40 can be saved” Pg. 5, Para. 6). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a build surface with multiple protrusions extending parallel to the Z-axis, as taught by Schaaf, that are integral to the base plate, as taught by Andreas, for the invention disclosed by Hess. It is additionally obvious to have had multiple protrusions because such a modification would amount to a mere duplication of parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, it would have been obvious to have made these protrusions integral because it has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04. One 
Furthermore, regarding the limitation ‘configured to complement a non-planar surface of the component’ (see 112b rejection above), the structural limitations of the build surface, such that the build surface has protrusions integral with the base plate, and wherein the build surface has a convex nonplanar surface profile and wherein the build surface has a non-linear surface profile at a first cross-section parallel to the X-axis and a non-linear surface profile at a second cross-section parallel to the Y-axis, have been met, and therefore all claimed limitations required for the build surface have been met.

Regarding Claim 3, Hess teaches wherein the base plate and therefore base plate may also be the component (see Claim 1 above). The component would be a metallic component (“vane segment of an engine, for example an aircraft engine” [0022]) and would therefore be rigid. Additionally, Hess teaches when the base plate is not a component, the base plate is a support platform (Fig. 4b, support platform 40). While the support platform is considered rigid as it maintains a steady surface during processing, it is not explicitly disclosed what material the support platform is made of. However, it would have been obvious to one ordinary skill in the art at the time that the invention was filed to have use a rigid material for the support platform such that the build surface was steady for processing, as is similarly taught by Hess by using the rigid, metallic surface of the component as the build surface during processing. Additionally, it would have been obvious because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Furthermore, Schaaf teaches a base plate comprising metal bars which form the convex non-planar build surface profile of the base plate (see Fig. 2, metal bars 44 protrude upwards as part of the build surface; “coarse mold…consisting of metal bars 44…fixed relative to one another…applied to the application base…advantage that molding material 40 can be saved” Pg. 5, Para. 6), and it would have been obvious to one of ordinary skill in the art at the time 

Response to Arguments
Applicant’s arguments, filed November 19, 2020, with respect to the rejection of Claim 1 under 35 U.S.C. 103 over Hess in view of Andreas, Jones, Morimoto, Schaaf and Ojima have been fully considered, but respectfully are not found persuasive.
Applicant argues that the references do not teach or disclose a first re-coater blade configured to linearly traverse across the entire build surface along the Y-axis and the second re-coater blade is configured to linearly traverse across the entire build surface along the X-axis, respectively independently, such that the first re-coater blade combined with the second re-coater blade remove the powder to provide a single layer of powder having a constant depth across the convex non-planar surface profile of the build surface. However, Hess teaches wherein the recoater blade may traverse across the entire build surface in an direction, and Ojima teaches wherein two recoater blades may traverse across an entire build surface wherein the blades are orthogonal to each other which reads on the claimed structure. One of ordinary skill in the art would recognize that the structure of Hess and Ojima be capable of providing a powder having a constant depth across a convex nonplanar surface profile (taught by Hess, Andreas and Jones).
Applicant argues that Hess teaches wherein additional recoater blades are used for different layers. Examiner disagrees that Hess is limited to wherein a second recoater blade is only configured for a different layer. It is the Examiner’s position that the invention of Hess includes wherein the second recoater blade may be used for a different portion of the additive component (or build surface area). Thus, because the claims require the both blades to traverse the entire build surface, the rejection is made in view of Ojima whom teaches such features. 
Applicant argues that using the blades of Ojima in tandem would not be obvious. However, Examiner notes that the current claim set does not currently require the limitation that the blades be used In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Ojiima would not use the two blades to produce a single layer powder. It is the Examiner’s position that the limitation “to provide a single layer powder…prior to sintering” is an intended use recitation. One of ordinary skill in the art would appreciate that an apparatus incorporating the blades of Ojiima would not only allow for texture variation but also ensure powder coverage over the entire build surface (see details above). One of ordinary skill in the art would appreciate that the structure of the apparatus of Hess, Andreas, Jones, Moriomoto (and alternatively Schaaf) and Ojiima would have the claimed features and capabilities of the instant invention, even if one of ordinary skill in the art would not be motivated to use the features in the exact manner as intended by the instant application. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731